In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. E, No. 256-545, Keva Land-rum-Johnson, J.; to the Court of Appeal, Fourth Circuit.
|T Granted. The district court erred in failing to grant the state’s motion to stay the re-sentencing hearing. The decision in Miller v. Alabama, 567 U.S. —, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012) does not apply retroactively in the defendant’s case. See State v. Tate, 12-2763 (La.11/5/13); 130 So.3d 829, cert. denied, Tate v. Louisiana, No. 13-8915, — U.S. —, 134 S.Ct. 2663,189 L.Ed.2d 214, 2014 WL 834279 (May 27, 2014). We recall our previous per curiam opinion in this matter, which remanded to the district court to reconsider the sentence in this case after conducting a new sentencing hearing in accordance with the principles enunciated in Miller v. Alabama, supra. See State ex rel. Landry v. State, 2011-0796 *10(La.1/18/13); 106 So.3d 106. The district court did not err when it denied relator’s Motion to Correct an Illegal Sentence.
JOHNSON, C.J., dissents and would deny the writ with reasons.